Citation Nr: 1813938	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the cervical spine post-traumatic degenerative changes prior to April 28, 2014 and in excess of 20 percent since September 1, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy associated with the cervical spine post-traumatic degenerative changes.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2015 rating decision, a temporary total rating was assigned from April 28, 2014 to September 1, 2014 for the Veteran's cervical spine disability for a period of convalescence following surgery.  In an August 2015 rating decision, the RO increased the rating for the cervical spine disability to 20 percent effective September 1, 2014.  As this does not represent a full grant of the benefit sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the same August 2015 rating decision, the RO granted service connection for left upper extremity radiculopathy associated with the cervical spine disability currently on appeal.  As the applicable rating criteria directs VA to rate any associated objective neurological abnormalities under the appropriate diagnostic code in conjunction with a spine disability, the Board will also address this rating as part of this appeal.  38 C.F.R. § 4.71a, General Rating Formula for Diseases of the Spine note (1).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased rating claim when raised by the record.  The Veteran has also indicated that he is unable to work because of his service-connected disabilities.  Thus, pursuant to Rice, TDIU has been added as an issue in this appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Increased Rating Claims

The Board is remanding the increased rating claims because the Veteran has indicated a worsening of these conditions.  First, he has stated in July 2016 correspondence that, because of limited neck motion, he cannot look over his left or right shoulders.  While this statement does not speak to precise range of motion measurements, it indicates that the condition may have worsened.  In September 2016 correspondence, the Veteran stated that he is in constant pain, which is not necessarily reflected in prior examination reports.

Further, reexamination will give the RO the opportunity to ensure that all cervical-spine related disabilities are rated.  The General Rating Formula for Diseases and Injuries of the Spine directs VA to evaluate all associated abnormalities.  38 C.F.R. § 4.71a, The General Rating Formula for Diseases and Injuries of the Spine note (1).  For instance, the Veteran has communicated in September 2016 that he frequently experiences headaches after driving for 1 to 2 hours which the Veteran seems to relate to his cervical spine disability.  The Veteran has also noted that he is easily fatigued and that his cervical spine disability has caused increased strain on his lumbar spine.

TDIU

In September 2016 correspondence, the Veteran indicated that he has been unemployed since January 2016 and that he is unable to work as a land surveyor because of his cervical spine disability.  The Veteran is currently in receipt of a combined rating of 70 percent for his service-connected disabilities since March 10, 2015.

The RO has not yet had the opportunity to develop or adjudicate the issue of TDIU.  Thus, the Board will remand the claim so that the RO can obtain information regarding  the Veteran's sending the Veteran notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), obtain the Veteran's educational and employment history, and obtain comment regarding the functional effects of the Veteran's service-connected disabilities as deemed necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct the development necessary to adjudicate the Veteran's claim for TDIU, including sending the Veteran VCAA notice, obtaining information regarding his educational and employment history, and obtaining comment regarding the functional effects of the Veteran's service-connected disabilities as deemed necessary in the first instance by the RO.

2.  Afford the Veteran examinations of his cervical spine disorder and associated disabilities to assess the current severity.  Specifically, the Veteran is also service connected for radiculopathy in the left upper extremity.  

The examiner should also comment upon the functional effects of the Veteran's service-connected disabilities on his employability.

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

